DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/29/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant has provided a Statement of Substance of Interview, dated 5/29/2020.  Said statement asserts that “Applicant’s representative understood Examiner Carey to indicate that the proposed claim amendments would tentatively overcome the cited documents of record”.  However, this is not what Examiner indicated.  As per the Examiner provided interview summary, dated 4/15/2020, “Examiner could not agree that the proposed “processing information… identifies the anti-attack pre-processed data” would overcome the prior art without further consideration”, and that “No agreement was reached”.

Status of Claims

Claims 1-20 are pending.  

Claim Objections
Claims 1, 9, 19 are objected to because of the following informalities:  
Claims 1, 9 have no antecedent basis for “the anti-attack pre-processed data located at the information bits of the data segment”.
Claim 17 contains the following: “converted after being undergone an anti-attack pre-processing”.
Claim 19 contains the following: “is obtained by performing the anti-attack pre-processing comprises at least one of”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 17 is a receiving device which receives data transmitted by the method of claim 1.  Claim 17 contains similar amended subject matter as the method of claim 1, e.g. “anti-attack pre-processed data located at information bits of a data segment of the converted communication protocol message”, and is therefore rejected for similar reasons.  None of claims 18-20 correct this and are therefore rejected for similar reasons.

Claim Analysis - 35 USC § 101
With respect to claims 9-16, the Examiner finds that the claim term “computer readable medium” is directed towards statutory subject matter.  In particular, the Specification explicitly defines computer readable media to exclude transitory media in [0149].  Thus, the claimed “computer readable medium” is limited to statutory forms of non-transitory hardware media, as it does not include transitory media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (PGPUB 2015/0195267), and further in view of Banerjea et al (PGPUB 2015/0245351).

 Regarding Claim 9:
Miyata teaches a computer readable medium storing executable instructions that, when executed by one or more processors of a sending device, cause the one or more processors to perform acts comprising (paragraph 61, packet forwarding device): 
obtaining a communication protocol message to be transmitted, the communication protocol message comprising at least a data segment and a header segment (paragraph 62, communication units receive packets transmitted via network; paragraph 69, packet comprises header and payload, i.e. “header segment” and “data segment”); 
performing an anti-attack pre-processing on data located at information bits of the data segment in the communication protocol message (paragraph 11, malevolent third party can transmit packet having erroneous value to the network, which might cause a fault in the network; present invention provides packet forwarding method capable of preventing the influence of counterfeited packets; paragraph 95-100, packet transmitted from field device to controller is first input to router; packet input to router received by communication unit; when packet is received, packet processor judges whether it has an extended header in which the message authentication code (HMAC) is stored; if not, packet processor judges whether protection of counterfeiting is required; if so, packet processor adds basic header and calculates HMAC over packet (whole packet including header and payload) and adds HMAC to extended header); 
generating processing information identifying the anti-attack pre-processed data located at the information bits of the data segment (paragraph 63, packet processor performs processing related to packets transmitted and received by communication units; packet processor has extended header generation unit; extended header generation unit generates extended header (header storing message authentication code or the like) in which an original header (basic header) provided in a packet is extended; paragraph 75-79, Fig. 5-6, extended header element Q1 comprising identifier, data length, and MAC; identifier and data length indicate that MAC is included and length of the MAC, thereby serving to identify the MAC); 
storing the processing information in extension bits at the header segment of the communication protocol message to obtain a converted communication protocol message (paragraph 100, extended header is generated and added to encapsulated packet; paragraph 75-79, Fig. 5-6, extended header element Q1 comprising identifier, data length, and MAC); and 
sending the converted communication protocol message to a receiving device (paragraph 101, packet processor outputs packet to communication unit, and transmits towards controller 30 (i.e. receiving device)), the converted communication protocol message comprising the data segment having anti-attack pre-processed data and the head segment having the processing information identifying the anti-attack pre-processed data  (paragraph 101, packet processor outputs packet to communication unit, and transmits towards controller 30 (i.e. receiving device); paragraph 62, communication units receive packets transmitted via network; paragraph 69, packet comprises header and payload, i.e. “header segment” and “data segment”; paragraph 100, extended header is generated and added to encapsulated packet; paragraph 75-79, Fig. 5-6, extended header element Q1 comprising identifier, data length, and MAC).
Miyata does not explicitly teach anti-attack pre-processed data located at the information bits of the data segment; and
the converted communication protocol message comprising the data segment having anti-attack pre-processed data.
However, Banerjea teaches the concept of anti-attack pre-processed data located at information bits of a data segment (paragraph 53, Mesh Transport Layer (MTL) enables transmission and reception of mesh messages; MTL generates mesh transport packets of format shown in Fig. 4, comprising at least higher layer message field and Message Authentication Code (MAC) field); paragraph 54, payload of mesh transport packet defined as higher layer message field and MAC field); and
a converted communication protocol message comprising the data segment having anti-attack pre-processed data (paragraph 53, Mesh Transport Layer (MTL) enables transmission and reception of mesh messages; MTL generates mesh transport packets of format shown in Fig. 4, comprising at least higher layer message field and Message Authentication Code (MAC) field); paragraph 54, payload of mesh transport packet defined as higher layer message field and MAC field).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the data payload including MAC teachings of Banerjea with the anti-attack pre-processing of a packet teachings of Miyata, in order to improve the compatibility of the anti-attack system of Miyata with alternative transmission protocols such as Banerjea which uses the payload of a packet to contain the authentication data, thereby allowing the system of Miyata to apply to e.g. Mesh Transport Layer messages.

Regarding Claim 10:

adjusting an order of the data on the information bits; 
entirely or partially compressing the data of the information bits, and filling a spare space with a character after compression; 
entirely or partially encrypting the data of the information bits (paragraph 100, encryption processor calculates HMAC using packet and secret shared key; this can therefore be seen as an encryption process); or 
entirely or partially signing the data of the information bits (paragraph 100, encryption processor calculates HMAC using packet and secret shared key; HMAC is also a form of signature process).

Regarding Claims 1-2:
	These are the method claims corresponding to the computer readable medium of claims 9-10, and are therefore rejected for corresponding reasons.

Regarding Claim 17:
Miyata teaches a receiving device comprising: 
one or more processors (paragraph 61, packet forwarding devices (i.e. routers 20a-20c) comprising processors); 
memory (paragraph 61, packet forwarding devices comprising memory); 
a receiving unit stored in the memory and executable by the one or more processors (paragraph 62, communication units)  that is used for receiving a communication protocol message that is (paragraph 11, malevolent third party can transmit packet having erroneous value to the network, which might cause a fault in the network; present invention provides packet forwarding method capable of preventing the influence of counterfeited packets; paragraph 63, packet processor performs processing related to packets transmitted and received by communication units; packet processor has extended header generation unit; extended header generation unit generates extended header (header storing message authentication code or the like) in which an original header (basic header) provided in a packet is extended; paragraph 95-100, packet transmitted from field device to controller is first input to router; packet input to router received by communication unit; when packet is received, packet processor judges whether it has an extended header in which the message authentication code (HMAC) is stored; if not, packet processor judges whether protection of counterfeiting is required; if so, packet processor adds basic header and calculates HMAC over packet (including header) and adds HMAC to extended header; paragraph 103, packet transmitted toward controller from router 20a is successively received by router 20b and 20c; if extension header has been added, routers 20b and 20c perform same processing as router 20a); 
a parsing unit stored in the memory and executable by the one or more processors (paragraph 61, packet processor and encryption processor) that is used for parsing the converted communication protocol message according to processing information at extension bits located in a header segment of the converted communication protocol message, the processing information identifying anti-attack pre-processed data of the converted communication protocol message (paragraph 103, router 20b receives packet from router 20a and performs same processing; paragraph 95, when packet is received, packet processor judges whether it has an extended header H11 in which the message authentication code (HMAC) is stored; paragraph 104, properness of HMAC stored in extended header H11 of packet is evaluated; paragraph 75-79, Fig. 5-6, extended header element Q1 comprising identifier, data length, and MAC; identifier and data length indicate that MAC is included and length of the MAC, thereby serving to identify the MAC); and 
an acquisition unit stored in the memory and executable by the one or more processors (paragraph 61, packet processor and encryption processor) that is used for obtaining the anti-attack pre-processed data of the converted communication protocol message (paragraph 104, if evaluation is performed that HMAC is proper, QoS processing is performed, after which processing is performed to forward the packet; paragraph 101, QoS processing includes: based on DSCP value stored in DSCP field of basic header, the forwarding unit controls priority level; forwarding unit then controls packet processor to output to the communication unit the packet which is transmitted toward the controller), wherein the header segment of the communication protocol message includes the extension bits storing the processing information (paragraph 77-79, Fig. 6, packet includes basic header H10, extended header H11, and basic header H1).
Miyata does not explicitly teach anti-attack pre-processed data located at information bits of a data segment of the converted communication protocol message; and
wherein the data segment of the communication protocol message includes the information bits storing the anti-attack pre-processed data.
However, Banerjea teaches the concept of anti-attack pre-processed data located at information bits of a data segment of a converted communication protocol message (paragraph 53, Mesh Transport Layer (MTL) enables transmission and reception of mesh messages; MTL generates mesh transport packets of format shown in Fig. 4, comprising at least higher layer message field and Message Authentication Code (MAC) field); paragraph 54, payload of mesh transport packet defined as higher layer message field and MAC field); and
wherein the data segment of the communication protocol message includes the information bits storing the anti-attack pre-processed data (paragraph 53, Mesh Transport Layer (MTL) enables transmission and reception of mesh messages; MTL generates mesh transport packets of format shown in Fig. 4, comprising at least higher layer message field and Message Authentication Code (MAC) field); paragraph 54, payload of mesh transport packet defined as higher layer message field and MAC field).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the data payload including MAC teachings of Banerjea with the anti-attack pre-processing of a packet teachings of Miyata, in order to improve the compatibility of the anti-attack system of Miyata with alternative transmission protocols such as Banerjea which uses the payload of a packet to contain the authentication data, thereby allowing the system of Miyata to apply to e.g. Mesh Transport Layer messages.

Regarding Claim 19:
Miyata in view of Banerjea teaches the receiving device of claim 17.  In addition, Miyata teaches wherein the anti-attack pre-processed data is obtained by performing the anti-attack pre-processing comprises at least one of: 
adjusting an order of data on the information bits; 
entirely or partially compressing the data of the information bits, and filling a spare space with a character after compression; 
entirely or partially encrypting the data of the information bits (paragraph 100, encryption processor calculates HMAC using packet and secret shared key; this can therefore be seen as an encryption process); or 
entirely or partially signing the data of the information bits (paragraph 100, encryption processor calculates HMAC using packet and secret shared key; HMAC is also a form of signature process); and
(paragraph 53, Mesh Transport Layer (MTL) enables transmission and reception of mesh messages; MTL generates mesh transport packets of format shown in Fig. 4, comprising at least higher layer message field and Message Authentication Code (MAC) field); paragraph 54, payload of mesh transport packet defined as higher layer message field and MAC field).
The rationale to combine Miyata and Banerjea is the same as provided for claim 17 due to the overlapping subject matter between claims 17 and 19.

Regarding Claim 20:
Miyata in view of Banerjea teaches the receiving device of claim 17.  In addition, Miyata teaches wherein the receiving device is further configured to treat the converted communication protocol message as an abnormal data flow and drop the converted communication protocol message in response to the parsing unit failing to correctly parse the converted communication protocol message (paragraph 104, if the evaluation is that HMAC is not proper, processing is performed to discard the packet).

Claims 3-4, 8, 11-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Banerjea, and further in view of Kwon et al (PGPUB 2014/0298021).

Regarding Claim 11:
Miyata in view of Banerjea teaches the computer readable medium of claim 9.
Neither Miyata nor Banerjea explicitly teaches the acts further comprising setting a portion of bytes located at the header segment of the communication protocol message as the extension bits, 
However, Kwon teaches the concept of acts comprising setting a portion of bytes located at a header segment of a communication protocol message as extension bits, prior to performing anti-attack pre-processing for data on information bits in the communication protocol message (abstract, method and system for storing information using TCP communication; paragraph 57-58, server encrypts header information, e.g. IP value contained in IP header, and stores in pre-existing SEQ field in header of TCP packet; as the SEQ header bytes are designated by the method prior to the encryption function, the setting of the bytes therefor occurs before anti-attack pre-processing); and
Miyata teaches performing the anti-attack pre-processing for data on information bits located at the data segment in the communication protocol message (paragraph 95-100, packet transmitted from field device to controller is first input to router; packet input to router received by communication unit; when packet is received, packet processor judges whether it has an extended header in which the message authentication code (HMAC) is stored; if not, packet processor judges whether protection of counterfeiting is required; if so, packet processor adds basic header and calculates HMAC over packet (whole packet including header and payload) and adds HMAC to extended header).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the pre-set header extension bit teachings of Kwon with the anti-attack pre-processing of a packet teachings of Miyata in view of Banerjea.  Kwon identifies several benefits of using a pre-set header field, such as “providing an effect of easily storing the specific information without using a separate storage space” (paragraph 59), “providing an effect of reducing a load on the server” (paragraph 60), “providing an effect of effectively blocking various spoofing attacks on IP information by clients” (paragraph 62), and further “providing an effect of facilitating application 

Regarding Claim 12:
Miyata in view of Banerjea and Kwon teaches the computer readable medium of claim 11. In addition, Kwon teaches wherein setting the portion of bytes located at the header segment of the communication protocol message as the extension bits comprises setting a portion of bytes of a sequence number and/or an acknowledgement number in the header segment as the extension bits (abstract, method and system for storing information using TCP communication; paragraph 57-58, server encrypts header information, e.g. IP value contained in IP header, and stores in pre-existing SEQ field in header of TCP packet).
The rationale to combine Miyata and Kwon is the same as provided for claim 11 due to the overlapping subject matter between claims 11 and 12.

Regarding Claim 16:
Miyata in view of Banerjea teaches the computer readable medium of claim 9.
Neither Miyata nor Banerjea explicitly teaches wherein the extension bits are added into the header segment without increasing a length of the communication protocol message.
However, Kwon teaches the concept wherein extension bits are added into a header segment without increasing a length of a communication protocol message (abstract, method and system for storing information using TCP communication; paragraph 57-58, server encrypts header information, e.g. IP value contained in IP header, and stores in pre-existing SEQ field in header of TCP packet; as field is pre-existing, length of the communication protocol message is maintained).


Regarding Claims 3-4, 8:
	These are the method claims corresponding to the computer readable medium of claims 11-12, 16, and are therefore rejected for corresponding reasons.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Banerjea, and further in view of Elrod et al (PGPUB 2007/0157306).

Regarding Claim 13:
Miyata in view of Banerjea teaches the computer readable medium of claim 9.
Neither Miyata nor Banerjea explicitly teaches wherein prior to sending the converted communication protocol message to the receiving device, the acts further comprise: 
determining whether a data flow of the current communication protocol message is greater than a predefined threshold; and 
deploying a gateway-type network device in a transmission link before reaching the receiving device if the data flow is greater than the predefined threshold, to allow the gateway-type network 
However, Elrod teaches the concept wherein prior to sending a communication protocol message to a receiving device, acts further comprise (abstract, network switch automatically detects undesired network traffic and mirrors undesired traffic to security management device): 
determining whether a data flow of a current communication protocol message is greater than a predefined threshold (paragraph 15, threat entering network is detected at network switch; switch employs policy containing policy rules to measure and examine network traffic flows; traffic flows meeting certain profile or exceeding a certain threshold are considered threats and are mirrored to a security management device); and 
deploying a gateway-type network device in a transmission link before reaching the receiving device if the data flow is greater than the predefined threshold (paragraph 15, traffic flows meeting a certain profile or exceeding a certain threshold are mirrored to security management device; paragraph 44-45, once source of threat traffic is known, security management redirects the threat traffic; security management redirects the threat traffic to cause traffic intended for a particular target system to be redirected to security management device connected to a switch), to allow the gateway-type network device to act as the receiving device to relay the communication protocol message to a third-party device (paragraph 44-45, security management device redirects threat traffic to security management device connected to a switch; paragraph 35, security management device can handle redirected traffic in different ways, e.g. ignoring redirected packet traffic, discarding, or forwarding to intended destination); and
Miyata teaches wherein the communication protocol message is a converted communication protocol message (paragraph 100, extended header is generated and added to encapsulated packet).


Regarding Claim 5:
	This is the method claim corresponding to the computer readable medium of claim 13, and is therefore rejected for corresponding reasons.

Claims 6, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Banerjea, and further in view of Keohane et al (PGPUB 2008/0263666).

Regarding Claim 14:
Miyata in view of Banerjea teaches the computer readable medium of claim 9.
Neither Miyata nor Banerjea explicitly teaches wherein a component of the sending device that performs the anti-attack pre-processing on the data located at the information bits of the data segment of the communication protocol message includes at least one of a network card driver, a virtual network card, or a local gateway.	However, Keohane teaches the concept wherein a component of a sending device that performs an anti-attack pre-processing on data of a communication protocol message includes at least one of a network card driver, a virtual network card, or a local gateway (abstract, reply data packet having modified transmission protocol header is generated to form a modified reply data packet, in response to detecting port scan; paragraph 50, network interface layer normally includes device driver in the operating system and corresponding network interface card in computer; paragraph 35, computers comprise Ethernet adapters); and
Miyata teaches the anti-attack pre-processing on the data located at the information bits of the data segment (paragraph 95-100, packet transmitted from field device to controller is first input to router; packet input to router received by communication unit; when packet is received, packet processor judges whether it has an extended header in which the message authentication code (HMAC) is stored; if not, packet processor judges whether protection of counterfeiting is required; if so, packet processor adds basic header and calculates HMAC over packet (whole packet including header and payload) and adds HMAC to extended header).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the network card driver of Keohane with the anti-attack pre-processing of a packet teachings of Miyata in view of Banerjea.  It is well known in the art to incorporate network drivers into functioning network hardware in order to allow various applications to interact with the hardware at a software level, as a basic process of how networking systems function.  Therefore, while Miyata does not explicitly mention providing network drivers for communication hardware, it is obvious to incorporate such drivers as taught by Keohane in order to enable basic network functionalities as they are known in the art.

Regarding Claim 6:
	This is the method claim corresponding to the computer readable medium of claim 14, and is therefore rejected for corresponding reasons.

Claim 18:
Miyata in view of Banerjea teaches the receiving device of claim 17.
Neither Miyata nor Banerjea explicitly teaches wherein the parsing unit includes at least one of a network card driver, a virtual network card, or a local gateway.
However, Keohane teaches the concept wherein a parsing unit includes at least one of a network card driver, a virtual network card, or a local gateway (abstract, reply data packet having modified transmission protocol header is generated to form a modified reply data packet, in response to detecting port scan; paragraph 50, network interface layer normally includes device driver in the operating system and corresponding network interface card in computer; paragraph 35, computers comprise Ethernet adapters; paragraph 97, receiving host comprises Ethernet driver).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the network card driver of Keohane with the anti-attack pre-processing of a packet teachings of Miyata in view of Banerjea.  It is well known in the art to incorporate network drivers into functioning network hardware in order to allow various applications to interact with the hardware at a software level, as a basic process of how networking systems function.  Therefore, while Miyata does not explicitly mention providing network drivers for communication hardware, it is obvious to incorporate such drivers as taught by Keohane in order to enable basic network functionalities as they are known in the art.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Banerjea, and further in view of Nadas et al (PGPUB 2018/0109503).

Regarding Claim 15:
Miyata in view of Banerjea teaches the computer readable medium of claim 9.

However, Nadas teaches the concept wherein anti-attack pre-processing is agreed upon between a sending device that sends a converted communication protocol message and a receiving device in advance (paragraph 43, sender entity configured to insert at least one encrypted meta-information into at least one packet of a connection; packet may contain encrypted header part and un-encrypted header part; paragraph 80, meta-information encrypted by receiver entity using pre-agreed connection-specific identifier and sent to sender entity; receipt of meta-information prior to sender inserting into packet of connection requires prior agreement).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the packet conversion agreement teachings of Nadas with the anti-attack pre-processing of a packet teachings of Miyata in view of Banerjea, in order to improve security by allowing participants to arrange keying material for performing an encryption, thereby improving connection security using well-known cryptographic techniques.

Regarding Claim 7:
	This is the method claim corresponding to the computer readable medium of claim 15, and is therefore rejected for corresponding reasons.

Response to Arguments
Applicant's arguments filed 12/23/2019 have been fully considered but they are not persuasive.

Regarding the rejection of claims under 35 USC 102:
	Applicant’s arguments: In the rejection of claim 9, the Office cites various paragraphs of Miyata as allegedly disclosing the feature of "performing an anti-attack pre-processing on data located at information bits of a message header in the communication protocol message and generate processing information." Office Action, p. 3. Applicant respectfully disagrees.

	Examiner’s response: Applicant seems to be arguing that Miyata does not teach elements which are no longer claimed, i.e. “performing an anti-attack pre-processing on data located at information bits of a message header in the communication protocol message and generate processing information”.  However, this argument is moot, as the subject limitation has been amended to recite “information bits of a data segment”.

	Applicant’s arguments: In both embodiments, Miyata merely teaches to prevent counterfeiting of the DSCP value located in the basic header H1 of the packet. Miyata, FIG. 4. Miyata is silent with respect to prevention of counterfeiting of data located in the payload. By contrast, the anti-attack pre-processing, according to amended claim 9, is performed on data located at information bits of the data segment (i.e., the payload of Miyata). Hence, Miyata fails to teach or fairly suggest the feature of "performing an anti-attack pre-processing on data located at information bits of the data segment in the communication protocol message," recited in claim 9. 
For at least the reasons presented herein, Miyata does not disclose all of the features of claim 9. Accordingly, Applicant submits that Miyata does not anticipate claim 9, and respectfully requests that the Office withdraw the § 102 rejection of claim 9.

	Examiner’s response: Examiner disagrees.  Miyata clearly teaches that the HMAC is calculated over the entirety of the packet (e.g. paragraph 100, “the encryption processor 25 calculates a message 
	Examiner further notes that the argued subject matter is subject to a 35 USC 112(a) written description rejection, as provided above.

Applicant’s arguments with regard to claims 1 and 17 are similar to those regarding claim 9 and are therefore responded to in a similar way.
Applicant’s remaining arguments relate to the dependent claims being allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491